     Case 9:21-cv-80341-WPD Document 3 Entered on FLSD Docket 02/17/2021 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                     LEILIA CLAGGETT                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
                    ANNA RADZINSKAIA                             )
                     IURII RADZINSKII                                                       21-CV-80341-WPD
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ANNA RADZINSKAIA
                                       8653 TWIN LAKE DR
                                       BOCA RATON, FL 33496




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Jacob K. Auerbach, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: 954.894.3035
                                       e: jauerbach@gallup-law.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:        Feb 17, 2021
                                                                                      Signature of Clerk or s/ Alisha
                                                                                                            Deputy    Beasley-Martin
                                                                                                                    Clerk
     Case 9:21-cv-80341-WPD Document 3 Entered on FLSD Docket 02/17/2021 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

                     LEILIA CLAGGETT                             )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
                    ANNA RADZINSKAIA                             )                            21-CV-80341-WPD
                     IURII RADZINSKII
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) IURII RADZINSKII
                                       8653 TWIN LAKE DR
                                       BOCA RATON, FL 33496




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Jacob K. Auerbach, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: 954.894.3035
                                       e: jauerbach@gallup-law.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT

             Feb 17, 2021
Date:
                                                                                                            s/ Alisha
                                                                                      Signature of Clerk or Deputy    Beasley-Martin
                                                                                                                   Clerk
